Exhibit 10.3

AUTOLIV, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

Effective January 1, 2016

The following shall remain in effect until changed by the Board:

 

Annual Base Retainer*

  

All Non-Employee Directors other than Chairman

   $ 240,000   

Non-executive Chairman

   $ 390,000   

Lead Director Annual Supplemental Retainer

   $ 40,000   

Committee Chair Annual Supplemental Retainers

  

Audit Committee

   $ 30,000   

Compensation Committee

   $ 20,000   

Nominating and Corporate Governance Committee

   $ 20,000   

Compliance Committee

   $ 20,000   

Lead Director and Committee Chair retainers will be split and paid in two equal
cash payments in each calendar year.

 

*The Annual Base Retainer will be paid in arrears, as follows:

Fifty percent (50%) of the applicable Annual Base Retainer will be paid in cash
(the “Cash Payment”). The Cash Payment will be split and paid in two equal
payments in each calendar year (each date a “Cash Payment Date”), and will be
prorated using the Proration Factor (as defined below).

Subject to share availability under the amended and restated Autoliv, Inc. 1997
Stock Incentive Plan, as the same may be amended from time to time (the “Plan”),
fifty percent (50%) of the applicable Annual Base Retainer will be paid in the
form of fully-vested shares of Common Stock (as defined in the Plan) (the
“Annual Stock Grant”) on the date in each calendar year when the Company grants
its annual incentives for employees for the coming year (the “Grant Date”,
typically in February). The number of shares in the Annual Stock Grant will be
determined by multiplying the Proration Factor by the amount determined by
(A) dividing the amount that is fifty percent (50%) of the applicable Annual
Base Retainer by the Fair Market Value (as defined in the Plan) of the Common
Stock on the Grant Date, and (B) rounding to the nearest whole number. The
Annual Stock Grants will be granted under, and subject to the terms and
conditions of, the Plan.

The “Proration Factor” is a fraction, (a) the numerator of which is the number
of full months of service as a non-employee director during, as applicable,
(i) the calendar year immediately preceding the calendar year of the Grant Date
or (ii) the 6 month period immediately preceding the 6 month period of the Cash
Payment Date and (b) the denominator of which is, as applicable, (i) 12, as to
the Annual Stock Grant or (ii) 6, as to the Cash Payment.

Non-employee directors are required to hold shares of Common Stock granted
pursuant to the Annual Stock Grants until he or she has met the ownership
requirements set forth in the Autoliv, Inc. Stock Ownership Policy for
Non-Employee Directors.